Citation Nr: 1047558	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-16 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a cerebrovascular accident (CVA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1977 to January 
2001.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an April 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
granted the Veteran's service connection claim for a CVA at a 100 
percent disability rating effective November 21, 2005, with an 
evaluation of 10 percent assigned from April 1, 2006, under 
38 C.F.R. § 4.124a, Diagnostic Code 8009 (2010).  The Board notes 
that in a subsequent April 2007 decision, the Veteran was awarded 
a 100 percent disability rating effective August 8, 2006, for a 
second CVA, with an evaluation of 10 percent assigned from March 
1, 2007.

In a June 2007 statement, the Veteran requested a hearing before 
a Veterans Law Judge at the Central Office.  However, in written 
correspondence received in November 2007, the Veteran withdrew 
his request for a hearing.  Accordingly, the Board is no longer 
under any obligation to provide the Veteran with a hearing.  
38 C.F.R. § 20.704(e) (2010).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Board observes that, in August and October 2009, after 
certification of his appeal to the Board in June 2007, the 
Veteran submitted to the Board additional pertinent evidence 
consisting of additional statements regarding the severity of his 
service-connected residuals of the September 2005 and August 2006 
CVAs.  This evidence was not submitted with a waiver of AOJ 
consideration; thus, a remand is required for the AOJ to consider 
this evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).

The Board also notes that the new statements submitted by the 
Veteran in August and October 2009 have indicated that his legs 
are swollen and he is moving slower.  In effect, the Veteran has 
indicated that his service-connected residuals of a CVA have 
worsened.  Pursuant to 38 U.S.C. § 5103A (West 2002 & 2010), VA's 
duty to assist includes "providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim."  This duty 
includes providing an examination that is adequate for rating 
purposes.  See 38 C.F.R. § 4.2.  The record is inadequate and the 
need for a contemporaneous examination occurs when the evidence 
indicates that the current rating may be incorrect.  See 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.327(a); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the appellant 
complained of increased hearing loss two years after his last 
audiology examination, VA should have scheduled the appellant for 
another examination").  See also Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination); Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (finding a 23-month-old examination too remote to 
be contemporaneous where appellant submitted evidence indicating 
disability had since worsened).  

In this case, the Veteran was provided with VA medical 
examination in March 2007, over three years ago.  This 
examination report noted the Veteran's symptoms indicating that 
he had experienced some residual left side weakness and slurring 
of speech.  The examiner further noted that the Veteran had 
recently returned to full employment.  As noted above, the 
Veteran has indicated that his condition has worsened since the 
March 2007 VA medical examination and that he has experienced new 
manifestations of his CVAs including swelling of his legs and 
slowed movement.

Therefore, given that the Veteran has provided new evidence that 
his condition has worsened, and it has been over 3 years since 
the Veteran's service-connected CVA was last addressed, a more 
contemporary examination is necessary to allow the Board to 
adequately review the Veteran's CVA.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to provide 
information as to the dates of any treatment 
received since March 2007 for any residuals 
of his service-connected CVAs; and to ask him 
to furnish signed authorizations for the 
release to the VA of private medical records 
in connection with each non-VA source he 
identifies.  Copies of the medical records 
(not already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.

If requests for any private treatment records 
are not successful, inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claim.  
38 C.F.R 
§ 3.159 (2010). 
	
2.  Schedule the Veteran for a VA 
examination, by an appropriate specialist, to 
determine the current nature and severity of 
his residuals of CVAs.  The Veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good cause, 
may have adverse consequences to his claim 
for a higher rating.  The examination should 
include any diagnostic testing or evaluation 
deemed necessary.  The claims file, including 
a complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical history.

The examiner should thoroughly review the 
number and severity of the residuals of the 
Veteran's service-connected CVAs of September 
2005 and August 2007 in accordance with 
Diagnostic Code 8009.  In particular, this 
should include an evaluation of any residual 
effects on motor, sensory, or mental function 
including the residual effects on the use of 
the Veteran's extremities, speech 
disturbances, vision impairment, disturbances 
of gait, tremors, etc.  The examiner should 
also note and evaluate any current residuals 
of these incidents and their severity and 
impact on his employment and daily life.  

3.  Thereafter, review the Veteran's claims 
file and any new information obtained to 
ensure that the foregoing development actions 
have been conducted and completed in full, 
and that no other notification or development 
action, in addition to those directed above, 
is required.  If further action is required, 
it should be undertaken prior to further 
adjudication of the claim.

4.  Following completion of the above 
development, readjudicate the Veteran's claim 
for a higher rating for his service-connected 
residuals of a CVA.  If the claim is not 
granted to the Veteran's satisfaction, send 
him and his representative a supplemental 
statement of the case (SSOC) and give them an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


